t c memo united_states tax_court charles paul le beau petitioner v commissioner of internal revenue respondent docket no filed date charles paul le beau pro_se jeffrey a schlei for respondent memorandum findings_of_fact and opinion goeke judge for several years petitioner charles paul le beau has failed to timely file his federal_income_tax returns before the court are petitioner’s returns for through with the exception of the return all of the returns were filed long after they were due in each return petitioner admitted that he did not have records but estimated the amounts set forth on the return in a notice_of_deficiency respondent disallowed a number of business_expense deductions and other claimed deductions and determined deficiencies for through and determined additions to tax and penalties for through the issues for decision are whether petitioner is entitled to certain deductions claimed on schedule a itemized_deductions and schedule c profit or loss from business for each year at issue greater than those allowed by the respondent in the notice_of_deficiency we hold he is to a limited extent whether petitioner is liable for the additions to tax pursuant to sec_6651 for the year sec_2002 and we hold he is and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the year sec_2002 and we hold he is findings_of_fact petitioner resided in california when he filed his petition petitioner did not file his income_tax returns for through until petitioner filed his federal_income_tax return in date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s income_tax returns for the years at issue state taxpayer has lost records and has estimated amounts reported on tax_return taxpayer believes they sic have estimated within plus or minu sec_5 or petitioner operated a law practice and another business during portions of the years at issue respondent accepts as reported his income from the businesses but disputes some of the expenses petitioner has presented no evidence concerning the contested wage and contract labor expense deductions for both and petitioner paid office rental expenses of dollar_figure petitioner claimed that he used his automobile for business and he deducted related expenses accordingly however he has failed to substantiate this use approximately of petitioner’s medical_expenses during the years at issue were covered by insurance and the record does not contain sufficient evidence to establish how many unreimbursed medical_expenses fell upon petitioner by agreement of the parties certain income and deduction items originally attributed to petitioner’s spouse victoria joy le beau in a notice_of_deficiency issued to mrs le beau will instead be attributed to petitioner we specifically find that the revised annual itemized real_estate tax deductions resulting from this agreement are to be no less than dollar_figure for the years in issue upon the basis of the record of trial before the years at issue petitioner built a pool at his personal_residence and claimed medical expense deductions related to the building of the pool and the pool maintenance petitioner was advised to lose weight and he testified the pool assisted his weight loss the pool maintenance expense was dollar_figure annually for the years at issue the record does not establish the capital cost of the pool petitioner has attached to his brief numerous documents that were not made part of the record at trial petitioner has not filed any motions to reopen the record to allow additional documentation that was not presented at trial these documents are not evidence see rule c opinion on the returns for the years at issue petitioner claimed various deductions on schedule a and a number of business_expense deductions on schedule c in the notice_of_deficiency respondent disallowed some of the deductions because petitioner failed to substantiate the related items petitioner’s lack of attention to maintaining appropriate records and timely filing his tax returns is the core issue of this case as we have often recognized deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir taxpayers must maintain books_and_records sufficient to substantiate the amounts of items for which they claim deductions sec_6001 sec_1_6001-1 e income_tax regs petitioner by his own admission estimated all of the deductions stated on his tax returns asserting that he lost his records in an attempt to meet his burden of substantiation petitioner has presented documents relating to various medical and business_expenses we will not consider additional documents petitioner attached to his posttrial brief as we explained at trial that documents submitted posttrial would not be admitted a medical expense deductions the medical records do not support petitioner’s argument that he should be allowed the medical expense deductions that respondent disallowed the records show only the costs he paid and do not reflect any reimbursement or insurance payments that may have offset the expenses petitioner concedes that his insurance paid most of his medical_expenses at trial the court instructed petitioner to provide spreadsheets that would specifically tie the amounts of the deductions petitioner claimed to the documents included in the record petitioner has failed to do this and the court simply cannot find a basis to hold that petitioner is entitled to deduct any of the additional expenses reflected in the documents petitioner also claimed medical expense deductions for costs he paid to build and maintain a pool that he claims to have used for therapeutic purposes a stipulated document indicates the pool was built in but the only evidence petitioner has presented to support the medical purpose for the expense is his testimony that doctors told him to lose weight sec_213 provides a deduction for medical_care expenses not compensated by insurance that exceed of the taxpayer’s adjusted_gross_income medical_care expenses are defined as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 a an expenditure for medical_care is deductible if it is strictly confined to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs in some circumstances a taxpayer may deduct a capital_expenditure as a medical expense in the year of payment but only to the extent the expenditure exceeded the increase in value of the underlying property resulting from the expenditure cherry v commissioner tcmemo_1983_470 polacsek v commissioner tcmemo_1981_569 sec_1_213-1 income_tax regs petitioner has not presented evidence concerning when he paid for the pool and whether the expenditure exceeded the resulting increase in property value accordingly petitioner is not entitled to the deduction petitioner has also failed to carry the burden of proving the pool was primarily for the treatment of medical ailments accordingly he may not deduct as medical_expenses the amounts he paid for pool maintenance and these expenses would not exceed the deductibility threshold in any event b allowable deductions petitioner has established that in and he paid rental expenses in connection with his business these expenses are deductible for those years but all other schedule c business_expenses for which respondent has disallowed deductions are not deductible because they have not been substantiated likewise we found petitioner paid real_estate tax in excess of the amounts respondent determined for and this is the only adjustment we find to respondent’s schedule a adjustments c penalties for failure to timely file sec_6651 imposes an addition_to_tax for failure_to_file a timely return this addition_to_tax is equal to of the amount of tax required to be shown on the return for each month the return is not filed not to exceed in the aggregate to avoid this addition_to_tax the taxpayer must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 823_f2d_1310 9th cir aff’g 83_tc_381 a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir aff’g tcmemo_1995_547 reasonable_cause under sec_6651 means the exercise of ordinary business care and prudence walter v commissioner 753_f2d_35 6th cir aff’g tcmemo_1983_202 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs taxpayers have the burden of proving that the failure_to_file is due to reasonable_cause and not willful neglect rule a 105_tc_324 84_tc_859 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir petitioner has produced no evidence to show that his failure to timely file his returns was due to reasonable_cause and not willful neglect accordingly the addition_to_tax is sustained for each of the years d accuracy-related_penalties respondent determined that an accuracy-related_penalty under sec_6662 should be imposed for each of the years sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax reg once the commissioner presents a prima facie case that the penalty should apply the taxpayer bears the burden of proving that he or she acted with reasonable_cause 116_tc_438 the imposition of the accuracy-related_penalty is appropriate because petitioner has claimed deductions that he himself admits are estimates because petitioner did not keep adequate books_and_records and failed to substantiate items underlying the claimed deductions we find that his underpayments resulted from negligence and sustain the accuracy-related_penalty against him his blanket claim that the records for all the years at issue were lost is simply not credible in conclusion with the exception of the deductions allowed herein respondent’s deficiency determinations are sustained as well as the determined additions to tax and penalties in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
